DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-16 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/6/2019 and 10/6/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the office.
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Priority
Receipt is acknowledged of certified copies of foreign priority application JP 2017/112421 as required by 37 CFR 1.55. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) In Claims 1 and 14, “a first acquisition unit” in the limitation “a first acquisition unit that acquires peripheral information”, a “second acquisition unit” in the limitation “second acquisition unit that acquires reliability information related to reliability of the peripheral information acquired by the first acquisition unit”, “a transmission unit” in the limitation “a transmission unit that transmits the second information to an external device”, and a “control unit” in the limitation “control unit that controls whether or not the transmission unit transmits the second information based on the reliability information”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows the that the following appears to be the corresponding structure described in the specification to these claim limitation(s)
	a) A “first acquisition unit” is interpreted to be a RAM for storing peripheral information as detailed in paragraphs [0045, 0083]. 
	A “second acquisition unit” is interpreted to be a microcomputer with instructions/ algorithms for acquiring reliability information as detailed in paragraphs [0019, 0045, 0083].
	A “transmission unit” is interpreted to be a wireless communication device as detailed in paragraphs [0045, 0083].
	A “control unit” is interpreted to be a microcomputer with instructions/ algorithms for controlling whether to transmit second information as detailed in paragraphs [0045, 0051-0055, 0083]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
    Claims 2 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitations referencing “planimetric feature information related to planimetric feature”, the wording is unclear in light of the specification and therefore indefinite because it is unclear what is being referenced by a “planimetric feature”. Traditionally the term planimetric feature references 2-dimensional map objects that are independent of elevation. However, the specification appears to use this term to reference peripheral information captured by sensors. For example, a signboard and contents is considered a planimetric feature in specification paragraph [0014, 0022]. Therefore, it is unclear how the term “planimetric” limits the type of feature information. The limitation is interpreted so that peripheral information acquired by sensors and used to create a map reads on it. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 9 and for failing to cure the deficiencies listed above. 
Claim 2 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “the second information is information corresponding to a difference between planimetric feature information included in the map information and information about planimetric feature included in the peripheral information”, the wording is unclear and therefore indefinite because it is unclear whether the difference is a difference between the peripheral information and the first information or if it is a difference between other related information. The limitation is interpreted so that second information that is based on peripheral information and that is different from the first information reads on it. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the control unit, when the second information is held, acquires information on a utilization result after the second information is held, and when contents of the information on the utilization result are good, allows the transmission unit to transmit the second information to the external device”, the wording is unclear and therefore indefinite because it is unclear what is meant by a “utilization result”. Does this mean the results of using the second information? Does it simply mean that the second information is ok to be utilized? The limitation is interpreted so that when the second information is held determining that the it is ok to be utilized by the external device and allowing transmission to the external device reads on it. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the control unit … avoids holding the at least one of the second information and the peripheral information acquired by the first acquisition unit”, the wording is unclear and therefore indefinite because it is unclear how the same information determined to be held in claim 4 can be determined to avoid holding in claim 6. The limitation is interpreted so that discarding data when neither the first reference nor the second reference is satisfied reads on it. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the second acquisition unit acquires the reliability information based on a plurality of pieces of the peripheral information acquired at different times”, the wording is unclear and therefore indefinite because it is unclear how the same peripheral information used to generate the second information can be used as a basis for determining reliability of the second information. The limitation is interpreted so that determining reliability of peripheral information based on previously acquired peripheral information reads on it.   
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “the reliability information includes at least one of an estimated reliability of a position where the peripheral information is acquired and a recognition reliability of planimetric feature included in the peripheral information”, the wording is unclear and therefore indefinite because it is unclear whether “a position where the peripheral information is acquired” is referring to the position of the device acquiring the peripheral information or the physical location of the peripheral information. The limitation is interpreted to be referencing the position of a device acquiring the peripheral information. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the peripheral information includes planimetric feature information related to planimetric feature, and the control unit controls whether or not the transmission unit transmits the second information based on a priority level that determines which of a plurality of types of the reliability information is valued according to an attribute of planimetric feature”, the wording is unclear and therefore indefinite because it is unclear what is meant by determining a priority level “according to an attribute of planimetric feature”. Does this mean the attribute itself indicates what is a priority? Does it simply mean the priority level prioritizes the reliability of certain attributes of the planimetric feature? The limitation is interpreted so that a control unit controlling whether or not the transmission unit transmits the second information based on a priority level that determines what type of feature information is valued reads on it. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 9 and for failing to cure the deficiencies listed above. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the priority level is set so that when meaning or contents indicated by planimetric feature is valued, a recognition reliability of planimetric feature is valued or when position information of planimetric feature is valued, the estimated reliability of the position is valued”, the wording is unclear and therefore indefinite because it is unclear what is meant by “meaning” indicated by a planimetric feature. The bounds of what this term encompasses is unclear and therefore indefinite. Furthermore, the limitation is unclear because it is unclear whether the information processing device is configured to set a priority level off only one of a recognition reliability or position reliability, or whether the priority level is setting a priority between these reliability values. The limitation is interpreted so that priority information that determines what type of peripheral information is important reads on it.  
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the transmission unit transmits information generated based on the peripheral information, or a part of the peripheral information”, the wording is unclear and therefore indefinite because it is unclear whether the “part of the peripheral information” is indicating an option that the information is generated based on part of the peripheral information or whether it is indicating part of the peripheral information is directly transmitted. The limitation is interpreted so that transmitting information generated based on the peripheral information reads on it. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 12-16 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more. Claims 1 and 12-16 are directed to the abstract idea of a mental process. The limitation step of “a first acquisition unit that acquires peripheral information”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. For example, a person could receive mentally receive peripheral information about an environment and store the associated information in their brain. Similarly, the limitation step of, “a second acquisition unit that acquires reliability information related to reliability of the peripheral information acquired by the first acquisition unit” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. For example, a person could mentally receive information indicating a reliability level of the peripheral information. Similarly, the limitation step of “a generation unit that generates second information based on first information stored in a storage unit and the peripheral information”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. For example, a person could mentally generate information corresponding to differences between the peripheral information and previous information. Similarly, the limitation step of “control unit that controls whether or not the transmission unit transmits the second information based on the reliability information” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. For example, a person could mentally determine whether data should be updated by a transmission unit based on the reliability information. 
With respect to Step 2A, Prong II, this judicial exception is not practically integrated. The claim recites the additional elements of “first acquisition unit”, “second acquisition unit”, “generation unit”, and “control unit”. These elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Furthermore, the claim recites the additional element of “a transmission unit that transmits the second information to an external device”. This additional element is only utilized to add insignificant extra-solution activity of outputting the results of analysis. The claim is drawn to the abstract idea of a mental process. This additional element is only used to provide an output of the results of the mental process and is therefore extra-solution activity. If a claim limitation, under its broadest reasonable interpretation covers the performance of the limitation in the mind and the added elements only provide extra-solution activity, then the claim falls within the “Mental Processes” grouping of abstract ideas.  These claims are directed to an abstract idea.
With respect to Step 2B, the aforementioned additional elements are all generic computer elements have been held to be not significantly more than the abstract idea by Alice. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of using these various data acquisition, processing and storage units to receive information and supply instructions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Furthermore, the limitation step of “a transmission unit that transmits the second information to an external device”, is not more than the judicial exception, because as detailed in Electric Power Group, additional elements that are used to simply output results do not amount to significantly more than the abstract idea itself.
Claims 2-11 are rejected under U.S.C. 101 as being dependent on rejected claim 1 and for failing to cure the deficiencies listed above. 
Claim 2 recites details drawn to further specifying the mental process performed in claim 1. This limitation just further details the type of information considered in a process that may be performed by the human mind. For example, a person can mentally evaluate peripheral information and determine a difference between the peripheral information and map information. These claims are drawn to the abstract idea of a mental process. 
With respect to Step 2A, Prong II and Step 2B the claim is not practically integrated or significantly more than the abstract idea for the reasons outlined in the rejection to claim 1. 
Claims 3-6 recite additional steps to the mental process performed in claim 1. These steps just further detail considerations that may be made by the human mind. For example, a person can mentally determine whether information should be transmitted based on whether it satisfies a first reference. Furthermore, a person can mentally determine to avoid transmission and hold data when the reliability information does not satisfy a first reference and satisfies a second reference and eventually determine to transmit the data after evaluating good utilization results. Furthermore, a person can determine that the information can be ignored completely if it satisfies neither the first or second reference. 
With respect to Step 2A, Prong II and Step 2B the claim is not practically integrated or significantly more than the abstract idea for the reasons outlined in the rejection to claim 1. 
Claims 7-8 recite details drawn to further specifying the mental process performed in claim 1. This step just further details the type of information considered in a process that may be performed by the human mind. For example, a person can mentally determine the reliability information by making a comparison with plurality of peripheral information collected at different times Furthermore, a person can mentally evaluate planimetric feature information based on reliability of a position or recognition reliability. The claims are drawn to the abstract idea of a mental process. 
With respect to Step 2A, Prong II and Step 2B the claim is not practically integrated or significantly more than the abstract idea for the reasons outlined in the rejection to claim 1. 
Claims 9-10 recite additional steps to the mental process performed in claim 1. These steps just further detail considerations that may be made by the human mind. For example, a person can mentally evaluate planimetric peripheral information and determine whether to transmit the information based on reliability of the information and a priority level that prioritizes the type of reliability that is valued, such as recognition or position reliability. The claim is drawn to the abstract idea of a mental process. 
With respect to Step 2A, Prong II and Step 2B the claim is not practically integrated or significantly more than the abstract idea for the reasons outlined in the rejection to claim 1. 
Claim 11 just generically clarifies that the transmission in the independent claim 1 is based on the peripheral information that is evaluated. This claim just further details the post-solution activity of claim 1 and is rejected under 101 for the same reasons set forth in the 101 rejection to claim 1 Steps 2A Prong II and Step 2B detailed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizoguchi (US 2016/0259814 A1). 

As per Claim 1, Mizoguchi discloses an information processing device comprising: 
a first acquisition unit that acquires peripheral information ([0016-0018, 0054]; Fig. 1 Stereo camera unit 3 and radar units 4-5 acquire peripheral information); 
a second acquisition unit that acquires reliability information related to reliability of the peripheral information acquired by the first acquisition unit ([0031, 0057]; Fig. 1, Fig. 4 Steps S4-S6 Update data computing module 30 acquires reliability information related to reliability of the sensor data)
a generation unit that generates second information based on first information stored in a storage unit and the peripheral information ([0029-0031, 0054]; Fig. 1, Fig. 4 Step S2 Map data computing module 20 computes second map data based on first map data in a database and environment recognition results of the sensors); 
a transmission unit that transmits the second information to an external device ([0037, 0049]; Fig. 1, Fig. 4 Steps S9 and S13 Data processing module 50 transmits second map data to an external server); and 
a control unit that controls whether or not the transmission unit transmits the second information based on the reliability information ([0038, 0057-0058, 0061]; Fig. 1, Fig. 4 Steps S4-S6, S11 Update determining module 40 determines whether to transmit the second map data to the database based on the reliability of the data).

As per Claim 2, Mizoguchi discloses the information processing device according to claim 1, wherein 
the peripheral information includes planimetric feature information related to planimetric feature ([0016-0018, 0029] Peripheral information from sensors is used to create a map), 
the first information is map information including planimetric feature information related to planimetric feature ([0029]; First information is map information detailing road features), and 
the second information is information corresponding to a difference between planimetric feature information included in the map information and information about planimetric feature included in the peripheral information ([0029, 0055-0056]; Fig. 4 Step S4 Second map data includes differences from first map data).

As per Claim 3, Mizoguchi discloses the information processing device according to claim 1, wherein the control unit allows the transmission unit to transmit the second information to the 4 DOCS 125729-006US1/3870060.1Attorney Docket No. 125729-006US1external device when a reliability indicated by the reliability information satisfies a first reference ([0057, 0061]; Fig. 4 Step S5-Yes and S11-Yes Transmission is allowed if reliability meets criteria of high stability, Rmax (first reference)).

As per Claim 4, Mizoguchi discloses the information processing device according to claim 3, wherein the control unit avoids the transmission unit to transmit the second information to the external device when the reliability indicated by the reliability information satisfies not the first reference but a second reference, and holds at least one of the second information and the peripheral information acquired by the first acquisition unit ([0035, 0058]; Fig. 4 Steps S6-S7 If conditions don’t meet high stableness Rmax but do meet intermediate stableness the second map data is weighted and stored).

As per Claim 5, Mizoguchi discloses the information processing device according to claim 4, wherein the control unit, when the second information is held, acquires information on a utilization result after the second information is held, and when contents of the information on the utilization result are good, allows the transmission unit to transmit the second information to the external device ([0041-0042, 0058-0059]; Fig. 4 Steps S8-S9 Transmission of second map data may be performed after storing it and determining that the product of reliability R and frequency N satisfy the condition to be utilized in the update of the map database (Step S8-Yes)).

As per Claim 6, Mizoguchi discloses the information processing device according claim 4, wherein the control unit, when the reliability indicated by the reliability information satisfies neither the first reference nor the second reference, avoids the transmission unit to transmit the second information to the external device, and avoids holding the at least one of the second information and the peripheral information acquired by the first acquisition unit ([0031, 0060]; Fig. 4 Step S5-No (first reference) and Step S6-No (second reference) then at Step S10 latest second map data is discarded).

As per Claim 8, Mizoguchi discloses the information processing device according to claim 1, wherein the peripheral information includes planimetric feature information related to planimetric feature ([0016-0018, 0029] Peripheral information from sensors is used to create a map), and 
the reliability information includes at least one of an estimated reliability of a position where the peripheral information is acquired and a recognition reliability of planimetric feature included in the peripheral information ([0031]; Reliability is based on GPS reliability (position) and recognition state reliability).

As per Claim 11, Mizoguchi discloses the information processing device according claim 1, wherein the transmission unit transmits information generated based on the peripheral information, or a part of the peripheral information ([0029, 0037, 0049]; Fig. 1 Data processing module 50 transmits second map data, based on peripheral information, to an external server). 

As per Claim 12, Mizoguchi discloses an information processing method executed by an information processing device including a transmission unit that transmits predetermined information, the method comprising: 
a first acquisition step of acquiring peripheral information ([0016-0018, 0054]; Fig. 1 Stereo camera unit 3 and radar units 4-5 acquire peripheral information);
a second acquisition step of acquiring reliability information related to a reliability of the peripheral information acquired at the first acquisition step  ([0031, 0057]; Fig. 1, Fig. 4 Steps S4-S6 Update data computing module 30 acquires reliability information related to reliability of the sensor data); 
a generation step of generating second information based on the first information stored in a storage unit and the peripheral information ([0029-0031, 0054]; Fig. 1, Fig. 4 Step S2 Map data computing module 20 computes second map data based on first map data in a database and environment recognition results of the sensors); and 
a control step of controlling whether or not the transmission unit transmits the second information based on the reliability information  ([0038, 0057-0058, 0061]; Fig. 1, Fig. 4 Steps S4-S6, S11 Update determining module 40 determines whether to transmit the second map data to the database based on the reliability of the data).

As per Claim 13, Mizoguchi discloses a non-transitory computer readable medium having stored thereon an information processing program, wherein the information processing program causes a computer to execute the information processing method according to claim 12 ([0028, 0053]; Fig. 1 Fig. 4 Driving assistance system 2 executes processing program to perform steps).

As per Claim 14, Mizoguchi discloses an information processing device, comprising: 
a first acquisition unit that acquires peripheral information ([0016-0018, 0054]; Fig. 1 Stereo camera unit 3 and radar units 4-5 acquire peripheral information); 
a second acquisition unit that acquires reliability information related to reliability of the peripheral information acquired by the first acquisition unit ([0031, 0057]; Fig. 1, Fig. 4 Steps S4-S6 Update data computing module 30 acquires reliability information related to reliability of the sensor data)
a generation unit that generates second information based on first information stored in a storage unit and the peripheral information ([0029-0031, 0054]; Fig. 1, Fig. 4 Step S2 Map data computing module 20 computes second map data based on first map data in a database and environment recognition results of the sensors); 
a transmission unit that transmits the second information to an external device ([0037, 0049]; Fig. 1, Fig. 4 Steps S9 and S13 Data processing module 50 transmits second map data to an external server); and 
a control unit that controls whether or not the transmission unit transmits the second information based on the reliability information ([0038, 0057-0058, 0061]; Fig. 1, Fig. 4 Steps S4-S6, S11 Update determining module 40 determines whether to transmit the second map data to the database based on the reliability of the data).

As per Claim 15, Mizoguchi discloses an information processing method executed by an information processing device including a transmission unit that transmits predetermined information, comprising: 
a first acquisition step of acquiring peripheral information ([0016-0018, 0054]; Fig. 1 Stereo camera unit 3 and radar units 4-5 acquire peripheral information);
a second acquisition step of acquiring reliability information related to a reliability of the peripheral information acquired at the first acquisition step  ([0031, 0057]; Fig. 1, Fig. 4 Steps S4-S6 Update data computing module 30 acquires reliability information related to reliability of the sensor data); 
a generation step of generating second information based on the first information stored in a storage unit and the peripheral information ([0029-0031, 0054]; Fig. 1, Fig. 4 Step S2 Map data computing module 20 computes second map data based on first map data in a database and environment recognition results of the sensors); and 
a control step of controlling whether or not the transmission unit transmits the second information based on the reliability information  ([0038, 0057-0058, 0061]; Fig. 1, Fig. 4 Steps S4-S6, S11 Update determining module 40 determines whether to transmit the second map data to the database based on the reliability of the data).

As per Claim 16, Mizoguchi discloses a non-transitory computer readable medium having stored thereon an information processing program, wherein the information processing program causes a computer to execute the information processing method according to claim 15 ([0028, 0053]; Fig. 1 Fig. 4 Driving assistance system 2 executes processing program to perform steps).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi (US 2016/0259814 A1) in view of Hamada (US 2020/0013242 A1).
As per Claim 7, Mizoguchi discloses the information processing device according to claim 1, 

Mizoguchi does not disclose: wherein the second acquisition unit acquires the reliability information based on a plurality of pieces of the peripheral information acquired at different times.

However, Hamada teaches: wherein the second acquisition unit acquires the reliability information based on a plurality of pieces of the peripheral information acquired at different times ([0042-0045]; Fig. 5 Reliability of detection result is based on previously acquired detection results).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizoguchi to include the above limitations as detailed in Hamada with the motivation being to provide a cost-effective way to determine sensor failure as detailed in Hamada [0017]. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi (US 2016/0259814 A1) in view of Miyajima et al. (US 2011/0060524 A1).

As per Claim 9, Mizoguchi discloses the information processing device according to claim 1, wherein 
the peripheral information includes planimetric feature information related to planimetric feature ([0016-0018, 0029] Peripheral information from sensors is used to create a map), and 
the control unit controls whether or not the transmission unit transmits the second information based on reliability information ([0038, 0057-0058]; Fig. 1, Fig. 4 Steps S4-S6 Update determining module 40 determines whether to transmit the second map data to the database based on the reliability of the data). 

Mizoguchi does not disclose: 
a priority level that determines which of a plurality of types of the reliability information is valued according to an attribute of planimetric feature.

However, Miyajima et al. teaches: reliability information may be based on a priority level that determines which of a plurality of types of the reliability information is valued according to an attribute of planimetric feature ([0029, 0095-0097]; Reliability is weighted based on the importance (priority) of the type of information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizoguchi to include the above limitations as detailed in Miyajima et al. with the motivation being to appropriately value information that is important for a particular type of driving control and suppress negative effects caused by using unreliable information as detailed in Miyajima et al. [0026-0027]. 
As per Claim 10, Mizoguchi discloses the information processing device according to claim 9, 

Mizoguchi does not disclose: 
wherein the priority level is set so that when meaning or contents indicated by planimetric feature is valued, a recognition reliability of planimetric feature is valued or when position information of planimetric feature is valued, the estimated reliability of the position is valued. 

However, Miyajima et al. teaches: wherein the priority level is set so that when meaning or contents indicated by planimetric feature is valued, a recognition reliability of planimetric feature is valued or when position information of planimetric feature is valued, the estimated reliability of the position is valued ([0095-0097]; Fig. 2B Steps S160-S180 Importance information determines whether control timing, such as start position (position information), or quantity, such as curvature (meaning) is valued).
The motivation to combine Mizoguchi and Miyajima et al. is provided in rejection to claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                       
	
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619